 



Exhibit 10.1
Subject: Amendment No. 92 to Standard Aero Subcontract
     Reference: (1) KAC Subcontract No. LMKAC-98-0001
This amendment incorporates changes to the reference subcontract, as detailed
below. These changes supersede the existing contract terms and conditions and
are effective upon execution by both parties.
     BASIC TERMS AND CONDITIONS:
Section 2.1, Services to be Provided, is amended as follows:
A. EXCLUSIVE PROVIDER
Standard Aero shall be the sole and exclusive provider of all labor and material
for the T56 PBA work through February 2014, or the duration of the PBA program,
whichever is longer. This relationship shall not be modified except as provided
herein.
B. PROGRAM SUMMARY
(STET)
 
Section 4.2, Option Periods, is replaced and amended to read as follows in its
entirety:
     Subsequent to the initial ordering period, KAC agrees to exercise options
for annual increments in accordance with the Award Term Decisions and the Award
Term Clause, H-900, of the KAC/OC-ALC Contract, No. F34601-99-D-0002. Subsequent
extensions shall be flowed down automatically without further restrictions or
conditions, and shall not be dependent upon performance, provided that award
terms are received by KAC. In the event that any previously earned and awarded
Award Term extensions or options are withdrawn by the Government, the parties
agree to adjust the length of the Subcontract accordingly.
 
Article 5, Payment, is amended to read as follows:
Payment terms shall be 30 days from receipt of a valid invoice by wire with a 1%
interest penalty per month (prorated by day) for any payment not received within
30 days. All other payment terms are defined in Exhibit F.
 
Section 7.1 is renamed “Annual Fiscal Year Criteria for Award Term Performance
Metrics,” replaced and amended to read as follows in its entirety:

Page 1 of 12

[/ \ INDICATES THAT CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AND THE
HIGHLIGHTED INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.]



--------------------------------------------------------------------------------



 



1. The “End-of-Period” Evaluation for Product Quality and Schedule as determined
by the USAF for each fiscal year, commencing with FY07, will be flowed down to
the KAC-Standard Aero subcontract performance metrics.
2. Standard Aero Performance shall be evaluated annually. In that actual damages
would be difficult or impossible to ascertain, Standard Aero shall pay KAC
Liquidated Damages (“LD” or “LDs”) for unsatisfactory performance beginning in
FY 2007. Schedule and Quality evaluations will be determined per annual USAF
ATRB determinations and applied to LDs as a percentage of the applicable Award
Conversion Scale for each sub-category. Management Responsiveness will be
determined by and reflected in an annual written review of Standard Aero’s
performance from KAC to coincide with the issuance of USAF ATRB results and
applied on a percentage basis of unsatisfactory events/total events. KAC shall
also provide a detailed written report to SASA on its performance reflecting the
CPAR rating for the T56 Engine Work on the PBA Contract by December 31 of each
year. Standard Aero LDs will be determined in accordance with the following
schedule.
     Table 1 — Annual Standard Aero Performance Evaluation

              EVALUATION AREA   EXCELLENT &     (and Sub-Categories)  
SATISFACTORY   UNSATISFACTORY         Evaluation Criteria             (Award %
determination)   Liquidated Damages
Schedule:
      Per ATRB Award   Calculation
T56 EMM Schedule
  $0.00   0 (0%) to --5 (100%)   [/ \] x Award %
T56 MISTR A Schedule
  $0.00   0 (0%) to --1 (100%)   [/ \] x Award %
T56 MISTR B Schedule
  $0.00   0 (0%) to --1 (100%)   [/ \] x Award % Total:   $0.00   Max
Schedule LD amount @ 100% = [/ \]
Product Quality:
      Per ATRB Award    
T56 EMM Quality
  $0.00   0 (0%) to --5 (100%)   [/ \] x Award %
T56 Component Quality
  $0.00   0 (0%) to --2 (100%)   [/ \] x Award % Total:   $0.00   Max Product
Quality LD amount @ 100% = [/ \]
Mgmt Responsiveness:
      Per KAC Evaluation    
Delivery of RFPs
  $0.00   % of (Unsat Events   [/ \] x Eval %
 
      /Total Events)    
Delivery of TRD reports
  $0.00   % of (Unsat Events   [/ \] x Eval %
 
      /Total Events)    
Shipment of Winnipeg
  $0.00   % of (Unsat Events   [/ \] x Eval %
assets
      /Total Events)     Total:   $0.00   Max Mgmt Resp. LD amount @ 100% = [/
\] MAX. TOTAL:   Maximum Total LDs @ 100% = $2,000,000.00

Page 2 of 12

[/ \ INDICATES THAT CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AND THE
HIGHLIGHTED INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.]



--------------------------------------------------------------------------------



 



     Table 2 — Evaluation Area Criteria

     
SCHEDULE
  [/ \ / \]
 
   
 
   
 
     
PRODUCT QUALITY
  [/ \ / \]
 
   
 
     
MANAGEMENT RESPONSIVENESS
  [/ \ / \]
• Evaluation of Standard Aero performance in each sub-category by KAC for annual
FY events to coincide with timing of USAF ATRB reviews.
   
 
   
• Based on working days; one day = 24 hours.
• Categorization of RFPs as Simple or Complex will be mutually agreed by KAC and
Standard Aero on a case by case basis.
   [/ \ / \]
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  [/ \ / \]
 
   
 
   
 
   

3. If any LDs are assessed, payment will be due from Standard Aero to KAC within
45 days of Standard Aero’s notification by KAC of the USAF’s ATRB official
rating to KAC.
4. LDs shall take effect commencing in FY07 for the duration of the PBA program.
5. In the event that an “Unsatisfactory” rating is awarded in two successive
years in a specific Evaluation Area sub-category (e.g., T56 EMM), the LD amount
payable in that sub-category per Table 1, Annual Standard Aero Performance
Evaluation, will be doubled in the second (2nd) year and will remain at the
doubled level for successive years of unsat in that Evaluation Area
sub-category; but under no circumstances, will the annual LD payable ever exceed
this double amount.
6. Standard Aero shall have the right to dispute any imposition by KAC of LDs
for Management Responsiveness pursuant to Article 16 hereof under an arbitrary
and capricious or abuse of discretion standard of review. Standard Aero shall
not have a right to dispute evaluations of Schedule or Quality which shall be a
pass through of such evaluations received by KAC under the PBA Contract except
Standard Aero may dispute such evaluations through KAC to the extent KAC agrees
to dispute such evaluation(s) under the PBA Contract.

Page 3 of 12

[/ \ / \ INDICATES THAT CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE DATA
IN THIS COLUMN; IT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.]



--------------------------------------------------------------------------------



 



7. Notwithstanding any provision herein to the contrary, nothing shall impose
upon Standard Aero any LD for which Rolls-Royce is the sole or primary
contributing cause.
8. KAC and Standard Aero agree to work together to ensure that the ATRB
evaluation criteria applied to the quality metric will continue to be based only
on Standard Aero’s workmanship. In no event shall Standard Aero be subject to
financial penalties resulting from any defects in Rolls-Royce supplied material.
The warranty obligations of Standard Aero with respect to labor and secondary
damages shall remain as it currently is.
 
     Article 13, Delays, Default, Termination, is replaced and amended to read
as follows in its entirety
     The Parties’ rights and remedies regarding delays, default, and termination
under this Subcontract, shall be in accordance with FAR Clause 52.212-4, except
that KAC may only terminate the Subcontract for convenience if its Contract with
OC-ALC, No. F34601-99-D-0002, is terminated for convenience by the US
Government, and then only to the same extent.
 
     Section 19.4.2, Government’s Rights in Data, is replaced and amended to
read as follows in its entirety:
     The Parties agree that the Government’s rights, if any, in data shall be
governed by DFARS Clause 252.227-7015, Technical Data—Commercial Items, which is
specifically incorporated herein. KAC will not impede efforts by Standard Aero
to obtain the Government’s agreement to treat data that originated solely with
Standard Aero and that Standard Aero caused to be delivered to the Government
prior to Subcontract Amendment No. 92 as subject to DFARS 252.227-7015(b)(2),
and to correct any markings or notices on the documents accordingly, if
necessary, at Standard Aero’s expense. KAC will forward to the government any
such request by Standard Aero. Standard Aero shall hold KAC harmless for any and
all damages, costs, causes of action, withholdings or expenses arising out of or
relating to (i) any treatment of Standard Aero data delivered to the Government
prior to Subcontract Amendment No. 92 as other than DFARS 252.277-7015(b)(2)
data and (ii) Standard Aero’s efforts to obtain treatment for such data under
DFARS 252.227-7015(b)(2).
 
Exhibit L, incorporated into the Subcontract in Section 19.4.3, Proprietary
Information Agreement, is amended to add the following new paragraphs 5, 6 and 7
and renumbering the remaining paragraphs:
5. Except as specifically agreed to herein or subsequently in writing, KAC
agrees to take the same reasonable measures set forth above to prevent
disclosure of Standard Aero’s Proprietary Information to Rolls-Royce or its
officers, directors, consultants or employees. KAC further agrees that, except
as agreed to herein or subsequently in writing, Rolls-Royce’s officers,
directors, consultants or employees shall not be permitted access to any work
areas regularly used by Standard Aero.

Page 4 of 12



--------------------------------------------------------------------------------



 



6. Notwithstanding paragraph 5, if KAC in good faith determines that performance
of the Prime Contract requires limited disclosure of Standard Aero Proprietary
Information to one or more of Rolls-Royce’s officers, consultants or employees,
KAC shall seek Standard Aero’s written permission to permit disclosure to such
specified individual. Standard Aero shall not unreasonably withhold permission
provided that (i) the designated individual is not involved in competitive
decisionmaking as defined in U.S. Steel Corp. v. United States, 730 F.2d 1465
(Fed. Cir. 1984); (ii) the designated individual executes an Undertaking in the
form set forth below; (iii) the total number of such designated individuals at
any time does not exceed six; and (iv) the request for permission describes the
Proprietary Information to which the individual will have access.
UNDERTAKING
I,                                                             , hereby certify
as follows:
1. I am affiliated with the Rolls Royce Corporation (“RRC”) as follows:
 
 
 
2. I have read Paragraph 19.4.3 of the Contract between Kelly Aviation Center,
LLC and Standard Aero (San Antonio), Inc. (“Standard Aero”), and I agree to be
bound by the provisions of that paragraph (the “PIA”). I further agree that
(i) I will only review Proprietary Information produced by Standard Aero at
KAC’s offices, (ii) I will not take copies of such information to RRC’s offices
or elsewhere, (iii) I will not disclose any such Proprietary Information to any
other RRC officer, director, employee or consultant, or any third party, and
(iv) I will take all reasonable measures to prevent such disclosure of Standard
Aero’s Proprietary Information.
3. I am not involved in competitive decisionmaking as discussed in U.S. Steel
Corp. v. United States, 730 F.2d 1465 (Fed. Cir. 1984), for or on behalf of RRC
or any other party or entity that might gain a competitive advantage from access
to any Proprietary Information disclosed pursuant to the Contract. This means
that I do not, for example, provide advice concerning or participate in
decisions about marketing or advertising strategies, product research and
development, product design or competitive structuring and composition of bids,
offers, or proposals with respect to which the use of such Proprietary
Information could provide a competitive advantage.
CERTIFICATION
By my signature, I certify that, to the best of my knowledge, the
representations set forth above (including any attached statements) are true and
correct.

     
 
   
 
   
Signature
  Date Executed
 
   
 
         
 
   
Printed Name and Title
   

 

Page 5 of 12



--------------------------------------------------------------------------------



 



7. The provisions of sections 5 and 6 shall, at Standard Aero’s sole discretion,
also apply to any additional general or limited partners of KAC.
Article 23, Subcontract Administration Provisions, is amended to add the
following:
23.4 PROTOCOL FOR STANDARD AERO DISCUSSIONS WITH KAC’S PBA CUSTOMERS
1. Standard Aero shall not initiate any discussions related to PBA Work
(technical or other) directly with KAC’s PBA customers (USAF, NAVICP, USCG or
their field and using command customers) without KAC knowledge or involvement
that is outside of the specific authorizations below. Nothing herein shall
affect Standard Aero’s rights to discuss with any person or entity non-PBA work.
[/ \]
2. Under the circumstances and allowances below (and only under these
circumstances) Standard Aero will continue to work directly with a PBA customer
on/with:
a) Quarantined Parts — Direct discussions are permissible.
b) Quarantine Report — Direct discussions are permissible but ensure KAC’s
Subcontractor Mgmt and Program Office is copied.
c) AFTO 202s — These can continue to go directly to the USAF CEA with a copy
KAC’s Subcontractor Mgmt, Chief Engineer, KAC Technical Library and Program
Office. The library will send a scanned copy of all 202s to the KAC contact list
below. Note: Any 202s or REIs that are requesting an MRB disposition, for a
condition that was the result of a Standard Aero workmanship error, or
discrepant PBA quality, should be brought to the attention of Standard Aero
quality and then coordinated with KAC Chief Inspector’s office before it is
exposed to the PBA customers.
d) DCMA — In case DCMA directly calls Standard Aero on PBA technical issues,
Standard Aero shall treat it the same as above for the technical discussions
(above), answer the question, and notify the KAC Chief Inspector. If the call is
to discuss a particular DR, DRs in general or quality issues, Standard Aero
shall either get the KAC Chief Inspector on the line or ask that they go through
KAC Quality. Standard Aero will not let a technical discussion turn into a
quality discussion. If DCMA comes over with questions or issues concerning PBA
contract production or quality, they will be redirected to KAC.
e) CEMS — Issues raised from field bases and OC-ALC program office personnel can
be handled directly. This includes: release of assets in CEMS, general
maintenance of CEMS data, day-to-day upkeep of CEMs records. If a conversation
or issue turns into a systemic issue, an issue that will impact Standard Aero’s
ability to deliver, problems with the quality of our data in CEMS, adverse
trends or anything that sounds like an issue with PBA quality — Standard Aero
shall stop and refer the call to KAC quality and work the call/issue with KAC.

Page 6 of 12

[/ \ INDICATES THAT CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AND THE
HIGHLIGHTED INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.]



--------------------------------------------------------------------------------



 



f) Process Qualifications/Repair Development — Standard Aero can continue to
work directly with the PBA OC-ALC customer or their representative on these
issues, provided that, KAC’s chief engineer is consulted prior to any
discussions. The Standard Aero Engineering Director will provide to the KAC’s
Engineering, Subcontract, Quality Assurance and Program Office a quarterly
status of the ongoing and outstanding process qualification packages.
g) Field Service Visits — These will be pre-coordinated with KAC Quality and the
respective PBA customer’s program offices before deploying resources to fix a
PBA unit in the field. Standard Aero quality shall get KAC Quality involved as
soon as the call/notification comes in.
h) Technical Conferences — PBA Users Conf (USAF or USN), CIP, MPWG — As soon as
Standard Aero knows about these conferences, they will send an email to the KAC
contact list below. Include the dates, location, agenda and arrangements. KAC
will participate with Standard Aero in these events. Standard Aero shall not
attend or discuss these events (excluding CIP) without KAC knowing in advance
what is expected to be briefed/discussed.
i) Non-technical Conferences or Meetings with PBA customers (Co- Forecasting,
Award term review, PMR and any performance evaluations directly related to
Standard Aero’s PBA work) — KAC will participate at all times unless it chooses
not to do so.
j) PBA Customer Service Visits to Bases — These will be coordinated with KAC
before hand. Coordinate all potential visits with the KAC Program office.
k) PBA Customer requests (Program Office or Field Requests) for technical Info
(email or phone) or for Help/Trouble Shooting an engine problem — It is
acceptable for Standard Aero to provide non-protected/non-restricted shared
technical experiences, its knowledge and any history it has on a technical
issue. Under no circumstances except as agreed herein should Standard Aero be
discussing PBA quality, contract or production issues. Ultimately, Standard Aero
will let any field users know that they need to call their respective DoD
Program Offices for guidance, coordination and authorization (i.e. OC-ALC/LPE,
or the USN FST, NAVICP or the USCG C-130 Program Office). If Standard Aero
suspects that a PBA quality or contracts issue could arise from the
conversation, immediately email or call the KAC Chief Inspector/Quality office.
l) Request for info from the DML PMS or Prog Mgmt functions — Standard Aero
shall direct them to the KAC Contracts Mgr.
m) Expediting Parts directly with DLA — Standard Aero can go directly to DLA,
but make sure that KAC get the critical items list, and is informed of the items
we are attempting to expedite (potential work stoppage items). We must make sure
that KAC is aware of any parts constraints before their customer is aware. Err
on the side of too much info in this area. Notify KAC Supply Chain Management
(attn: Joe Hernandez)
n) Expediting of GFM material — If GFM items need to be expedited due to
production impacts; Standard Aero will advise KAC Supply Chain Mgmt of such
impacts, potential stoppages on the shortage reports and comments column of
production reports. Those expedite calls can be made to insure that everything
possible is done to alleviate work stoppage and sales impacts. Standard Aero
should make sure that KAC is aware of any parts constraints before their
customer is aware. Err on the side of too much info in this area.
o) Paint schemes and destination requests — Standard Aero will coordinate this
info directly with the PBA customer, but copy the KAC program office on all
communications.

Page 7 of 12



--------------------------------------------------------------------------------



 



p) DREAMS system input: Standard Aero will input the DRs on GFM material via
DREAMS. A status report from DREAMS is to be supplied to the KAC Subcontract Mgr
to distribute as necessary.
3. Customer contact not covered above:
a) If a PBA customer contacts Standard Aero personnel directly regarding PBA
work that is an issue not covered by this Protocol list, Standard Aero shall
call the KAC PBA program office who will in turn notify the KAC responsible
department.
b) In reference to purely technical discussions not covered above, KAC does not
want to impede the necessary technical dialogue from occurring between
engineering departments, but at the same time the discussions should be limited
to technical discussions only. However, KAC should be advised of any potential
impacts or issues that affect the program. As the protocol has been from the
inception of the contract, the KAC Chief Engineer will be kept involved in all
technical issues. This can be done after the fact through phone calls and
emails. If a technical discussion turns into, or brings out, a quality issue
(against the PBA contract) that has not been pre-coordinated with KAC, stop the
conversation. Notify Standard Aero quality and the Standard Aero PBA Program
office and reschedule the discussion with KAC contacts on the line.
c) All other conversations should not occur unless KAC is involved in the call
or has provided specific guidance to proceed without their involvement.
d) Below is the current contact list for key KAC personnel that Standard Aero
should be coordinating issues with:

     
[/ \]
KAC Chief Engineer
  [/ \]
 
   
[/ \]
PBA Program Manager
  [/ \]
 
   
[/ \]
Subcontracts Manager
  [/ \]
 
   
[/ \]
Subcontracts Administrator
  [/ \]
 
   
[/ \]
Contracts Manager
  [/ \]
 
   
[/ \]
Chief Inspector
  [/ \]
 
   
[/ \]
Quality Assurance Analyst
  [/ \] (Beeper [/ \] ) 

Page 8 of 12

[/ \ INDICATES THAT CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AND THE
HIGHLIGHTED INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.]



--------------------------------------------------------------------------------



 



 
SP. 7.0, Standard Aero’s Personnel, is amended to add the following:
5. Each party reserves the right to advertise for open positions but agrees not
to target any particular employees of the other for hire, without written
consent, during the PBA Contract and for one year thereafter, and for the
duration of any subcontract awarded for Post-PBA T56 Work pursuant to the terms
of the Teaming Agreement. Nothing herein shall prohibit either party from hiring
a former employee of the other party one year or more after the prior employment
was terminated.
 
SP 10.0 is amended to add the following:

(j) Notwithstanding the above, Standard Aero shall provide KAC annual price
reductions as follows:

     (i) FY 2007: $[/ \] commencing October 1, 2006.
     (ii) FY 2008 through end of PBA term: [/ \] % of the annual TAP determined
from the annual BEQs excluding “over and above” work.
(k) The initial TAP for each year shall be the prior year’s TAP before
application of the prior year’s price reductions as depicted on the following
Table:

Page 9 of 12

[/ \ INDICATES THAT CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AND THE
HIGHLIGHTED INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.]



--------------------------------------------------------------------------------



 



Note: All amounts are estimates for illustrative purposes. All figures in
USD$000,000.

                                                                  Year   FY07  
FY08   FY09   FY10   FY11   FY12   FY13   FY14
[/ \ / \]
  $[/ \ / \] $[/ \ / \] $[/ \ / \] [/ \ / \] [/ \ / \]   [/ \ / \]   [/ \ / \]  
[/ \ / \]
[/ \ / \]
  $[/ \ / \] $[/ \ / \] $[/ \ / \]                                        
[/ \ / \]
  $[/ \ / \] $[/ \ / \] $[/ \ / \]                                        
[/ \ / \]
  $[/ \ / \] $[/ \ / \] $[/ \ / \]                                        
[/ \ / \]
  $[/ \ / \] $[/ \ / \] $[/ \ / \]                                        
[/ \ / \]
  $[/ \ / \] $[/ \ / \] $[/ \ / \]                                        
[/ \ / \]
  $[/ \ / \] $[/ \ / \] $[/ \ / \]                                        
[/ \ / \]
  $[/ \ / \] $[/ \ / \] $[/ \ / \]                                        
[/ \ / \]
  $[/ \ / \] $[/ \ / \] $[/ \ / \]                                        

                                                                  Year   FY07  
FY08   FY09   FY10   FY11   FY12   FY13   FY14
[/ \ / \]
  $[/ \ / \] $[/ \ / \] $[/ \ / \]                                        
[/ \ / \]
   [/ \ / \]  [/ \ / \]  [/ \ / \]                                        
[/ \ / \]
   [/ \ / \]%  [/ \ / \]%  [/ \ / \]%                                        
[/ \ / \]
   [/ \ / \]  [/ \ / \]  [/ \ / \]                                        
[/ \ / \]
   [/ \ / \]  [/ \ / \]  [/ \ / \]                                        
[/ \ / \]
   [/ \ / \]%  [/ \ / \]%  [/ \ / \]%                                        
[/ \ / \]
   [/ \ / \]  [/ \ / \]  [/ \ / \]                                        
[/ \ / \]
   [/ \ / \]  [/ \ / \]  [/ \ / \]                                        
[/ \ / \]
   [/ \ / \]  [/ \ / \]  [/ \ / \]                                        
[/ \ / \]
   [/ \ / \]%  [/ \ / \]%  [/ \ / \]%                                        
[/ \ / \]
   [/ \ / \]  [/ \ / \]  [/ \ / \]                                        
[/ \ / \]
   [/ \ / \]  [/ \ / \]  [/ \ / \]                                        
[/ \ / \]
   [/ \ / \]%  [/ \ / \]%  [/ \ / \]%                                        
[/ \ / \]
   [/ \ / \]  [/ \ / \]  [/ \ / \]                                        
[/ \ / \]
   [/ \ / \]  [/ \ / \]  [/ \ / \]                                        
[/ \ / \]
   [/ \ / \]%  [/ \ / \]%  [/ \ / \]%                                        
[/ \ / \]
  $[/ \ / \]  [/ \ / \]%  [/ \ / \]%                                        

Page 10 of 12

[/ \ / \ INDICATES THAT CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE DATA
IN THIS COLUMN; IT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.]



--------------------------------------------------------------------------------



 



FY07 Opening TAP = FY06 Unit Prices X FY07 BEQs
FY08 Opening TAP = FY07 August TAP Unit Prices X FY08 BEQs
FY09 Opening TAP = FY08 August TAP Unit Prices x FY09 BEQs
Price reduction in FY07 is fixed at $[/ \].
Price reduction in all other years is fixed at [/ \]% of actual TAP.
Per Section H-901 of F34601-99-D-0002
Economic Price Adjustment
* Material Index Use: Sept of each year
** Labor Index Use: 3rd Qtr of each year
(l) In determining proposed prices, Standard Aero shall apply [/ \]
(m) Other than as set forth in subparagraph (j), KAC is not entitled to, and
shall not seek, any further pricing reductions from Standard Aero while this
Subcontract is in effect.
 
SP 12.0, Establishment of DLA as a Direct, CFM Source of Supply for Kelly
Aviation Center L.P (KAC)(Aug. 2002), incorporated into the reference
subcontract agreement through Amendment 36, is amended as follows:
(i) Paragraph (a): Change “contractor” to “Standard Aero.” Delete: “and In
Accordance With (IAW) DLA/KAC L.P. Agreement 03-0001.” At the end of the
paragraph, add: Notwithstanding this authorization, Standard Aero may order
parts from other approved US Government sources of supply at Standard Aero’s
discretion.
(ii) Paragraph (f): Amend paragraph to read:
“If Standard Aero chooses to acquire items from sources other than DLA, for
those items converted to CFM under this provision, Standard Aero shall notify
KAC. If Standard Aero intends the change to be permanent, Standard Aero will
recompute its Exhibit “E” and “K” unit prices to reflect the new prices and
establish a new Exhibit “E” price. In no event shall the Exhibit “E” price
exceed the latest established Exhibit “E” price. Additionally, prior to any
acquisition from vendors other than DLA as a result of this permanent change,
Standard Aero agrees to purchase the Depot share of those affected DLA assets
stocked to support the PBA contract (i.e, Standard Aero may deplete the stocked
assets on hand at the time of Standard Aero’s notice to KAC, or may make a
one-time buy of those assets on hand). If Standard Aero intends the change to be
temporary due to the inability of DLA to fill immediate requirements, an
adjustment will be negotiated as deemed necessary between Standard Aero and KAC
on the one hand, and OC-ALC on the other. [/ \].”
(iii) Paragraphs (g) and (h): Change “KAC” to “Standard Aero.

         

Page 11 of 12

[/ \ INDICATES THAT CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AND THE
HIGHLIGHTED INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.]



--------------------------------------------------------------------------------



 



          Date: July, 11, 2006  STANDARD AERO [SAN ANTONIO], INC.
      By:    /s/ Edward S. Richmond        Edward S. Richmond      Title:  
Senior Vice President      Date: July, 11, 2006  KELLY AVIATION CENTER, LP
      By:    /s/ Marillyn Hewson      Name:   Marillyn Hewson      Title:  
President     

Page 12 of 12